Exhibit 10.1

 

DEED OF TRUST

DATED AS OF OCTOBER 17, 2005

MADE BY

OMEGA PROTEIN, INC.

TO

MATSON C. TERRY, II, OF

NORTHUMBERLAND COUNTY, VIRGINIA

AND

B.H.B. HUBBARD, III, OF

LANCASTER COUNTY, VIRGINIA, TRUSTEES

FOR THE BENEFIT OF

THE UNITED STATES OF AMERICA



--------------------------------------------------------------------------------

DEED OF TRUST AND SECURITY AGREEMENT

 

COMMONWEALTH OF VIRGINIA

COUNTY OF NORTHUMBERLAND

 

1. PARTIES: WHEREAS, OMEGA PROTEIN, INC., a Virginia corporation, hereinafter
“Grantor”, whether one or more, is indebted to the UNITED STATES OF AMERICA
acting by and through the Secretary of Commerce, Office of the Financial
Services Division, National Marine Fisheries Service, National Oceanic and
Atmospheric Administration, hereinafter”Beneficiary”, in the aggregate amount of
Fourteen Million and No/100 Dollars ($14,000,000.00), together with interest
thereon, as evidenced by a certain promissory note, payable to the order of the
United States of America, acting by and through the Secretary of Commerce,
Office of the Financial Services Division, National Marine Fisheries Service,
National Oceanic and Atmospheric Administration, which bears interest and is
payable according to the terms of said note and which has a final maturity date
of October 17, 2020.

 

2. THE PROMISSORY NOTE TO THE UNITED STATES OF AMERICA: NOW, THEREFORE, in
consideration of the premises and in order to secure the prompt and full payment
of said indebtedness, and any future advance(s), additional advance(s), and/or
readvance(s), and/or any renewal(s), extension(s), restructuring(s),
reamortization(s), any other sums provided for in any loan document, and/or any
other loan treatment(s) thereof, or any part thereof, and the interest thereon
and any and all other indebtedness(es) (including future advance(s) now or
hereafter owed by any of the undersigned to the Beneficiary), whether such
indebtedness(es) is primary or secondary, direct or indirect, contingent or
absolute, matured or unmatured, joint or several, and otherwise secured or not,
and the faithful performance of and compliance with all the terms, agreements,
provisions, obligations, covenants, conditions, warrants, representations, and
stipulations herein made, or made in any Loan Agreement or in any other document
related to the promissory note described as follows:

 

(a.) The Promissory Note to the United States of America executed by Grantor in
the principal amount of Fourteen Million & No/100 Dollars, ($14,000,000.00),
with interest on the unpaid principal computed from the 17th day of October,
2005, at the rate of Six and 484/1000 per cent (6.485%) per year, payment to be
made in installments of Three hundred sixty-six thousand six hundred eighty-two
and No/100 Dollars ($366,682.00), including principal and interest quarterly,
with the balance of principal and interest due 15 years from the date of said
Note. The first quarterly payment shall be due on the 17th day of January, 2006,
and each quarterly payment thereafter shall be due on the day of the month that
the first quarterly payment is due thereunder.



--------------------------------------------------------------------------------

3. THE PROPERTY: OMEGA PROTEIN, INC., hereinafter Grantor, whether one or more,
in consideration of the premises and other good and valuable consideration paid
to Grantor by Matson C. Terry, II, Esq., and B.H.B. Hubbard, III, Esq., as
Trustees, either of whom may act, whose address is 293, Steamboat Road, P.O. Box
340, Irvington, Virginia 22480, hereinafter, “Trustee”, does hereby convey and
warrant unto Trustees with General Warranty the real estate, hereinafter “The
Property”, situate in Northumberland County, Virginia, more particularly
described on Exhibit A, attached hereto, recorded herewith, and, by this
reference , expressly made a part hereof for a further and more accurate
description of the real estate hereby encumbered, together with all buildings
and other improvements, hereditaments and appurtenances thereunto belonging, or
in any wise appertaining now existing or hereafter erected upon the premises and
all the income and rents arising therefrom. Grantor does hereby intend to convey
and does convey all of Grantor’s right, title and interest in and to any strips
and gores Grantor may now own contiguous to the above described property.

 

4. MINERALS INCLUDED: It is expressly understood and agreed, as a part of the
consideration for the loan made to the Grantor and secured by the premises
hereinabove described, that this instrument covers and includes all surface,
subsurface and/or mineral estate ownership now or after acquired by the
undersigned in the above-property and whether or not expressly excepted from the
description to the above security premises, any provisions herein to the
contrary being of no force and effect.

 

5. PLEDGE OF PERSONAL PROPERTY: AND FOR THE CONSIDERATION AFORESAID, and as
further security for any and all debt(s) and obligation(s) described above, said
Grantor does hereby assign, pledge and transfer to the Beneficiary, and grant to
the Beneficiary a security interest in and to the following described property
and interests, to-wit: (1) all timber of all kind, character and description
planted and/or growing, or to be planted and/or grown, on the hereinabove
described property; (2) all crop allotments, quotas, and/or (3) all rents,
profits, issues, income, royalties, bonuses, and revenues of said property, or
any part or interest herein, from time to time accruing whether under leases or
tenancies now existing or hereafter created; (4) each and every policy of hazard
insurance or the like now or hereafter in effect which insures said property or
any building, fixture and/or improvement thereon or any part thereof, together
with all the right, title and interest of Grantor in and to such policy,
including but not limited to any premiums paid (or rights to return premiums)
and/or all proceeds or payments thereunder; (5) all judgments, award of damages
and settlements hereafter made resulting from condemnation proceedings or the
taking of the real property, or any part thereof, under the power of eminent
domain, or for any damage (whether caused by such taking or otherwise) to the
property, or any part thereof, or to any rights appurtenant thereto; (6) all
building materials, equipment, fixtures and fittings of all kind, character, and
description used in connection with or relating to said property and/or
buildings, fixtures or improvements thereon; (7) all equipment, including, but
not limited to: forklifts, bobcats, cranes, pallet trucks, lift trucks and other
product or material movement equipment of whatsoever nature; all trailers,
tanks, trucks, or other rolling stock of whatsoever nature; all fish unloading,
transfer and conveying equipment of whatsoever nature; all fish processing
equipment of whatsoever nature; all fish weighing equipment of whatsoever
nature; all cooling, refrigerating, freezing and other fish holding equipment
(blast freezers, plate freezers, coolers, or other refrigeration equipment) of
whatsoever nature; all fish packaging equipment of whatsoever nature; all fish
baskets, totes, tanks, tubs, and other fish holding equipment of whatsoever
nature; all ice makers of whatsoever nature; all hand and power tolls of
whatsoever nature; all office equipment of whatsoever nature; all fish hatching,
releasing, rearing, growing, tending, and other equipment of whatsoever nature
in any way associated with fisheries cultivation of every sort-all together with
all associated equipment, machinery, parts, tools, or other items of whatsoever
nature and whether fixed or unfixed to the Project Property or any other
premises whatsoever; and/or (8) all tangible or intangible property found on the
premises and products, proceeds, and additions and/or replacement of any or all
of the property described above in items 1 through 8.

 

Additionally, Grantor does hereby assign, pledge and transfer to the
Beneficiary, and grant to the Beneficiary a security interest in any
transferable fishing conservation and management allocation (including, but not
limited to, allocations, permits, quotas, licenses, cage tags, or any other
fisheries access restriction or right, however characterized, of whatsoever
nature) affecting, necessary for, or in any other way, however characterized,
associated with any of the property included in the collateral, the Grantor
agrees to grant to the Beneficiary a full senior security interest in such
allocation by whatsoever means deemed by the Beneficiary to be appropriate
(including, but not limited to, the Grantor’s execution of security agreements
and the filing of financing statements under the UCC), presently owned or



--------------------------------------------------------------------------------

acquired at any time in the future. Further, if the Grantor fails to do so, the
Grantor agrees that the Beneficiary may use, for the purpose of executing and
otherwise perfecting whatever documents may be required to effect the grant to
the Beneficiary of such a full security interest in such fisheries conservation
and management allocation, the attorney-in-fact authority conferred upon the
Beneficiary by Article XI of the Title XI Financial Agreement.

 

IN TRUST, however, to secure and enforce the repayment of all of Grantor’s
obligations under the promissory note set forth above and to secure Grantor’s
promises contained hereinafter.

 

GRANTOR FURTHER COVENANTS, WARRANTS AND AGREES:

 

7. TAXES, FEES: To pay when due all taxes, liens, judgments, assessments or fees
assessed against said property and to promptly furnish Beneficiary with tax
receipts or like documents evidencing payment of or release from all taxes,
liens, judgments, assessments or fees. By execution hereof, Grantor agrees to
pay when due all community water system assessment and meter fees, if any,
applicable to said property, and in the event of foreclosure, hereby does
transfer and assign to the purchaser all of Grantor’s interest and membership,
if any, in said community water system applicable to said property, and agrees
to execute such documents as are necessary to effectuate such transfer.

 

8. INSURANCE REQUIREMENT: To insure and keep insured buildings and other
improvements now on or which may hereafter be placed on said premises, against
loss or damage by fire, water windstorm and/or all hazards included within
“extended coverage”, as well as loss or damage by flood in areas designated by
the U.S. Department of Housing and Urban Development as subject to flood, any
policy evidencing such insurance to be deposited with, and the loss thereunder
to be payable to Beneficiary as its interest may appear, and providing for
immediate notification to Beneficiary of any lapse, cancellation or other
impairment of said insurance. All policies shall be written by reliable
insurance companies authorized to write policies of insurance in the State of
Virginia, acceptable to Beneficiary. At the option of Beneficiary, and subject
to the general regulations of U.S. Department of Commerce, where applicable,
sums received by Beneficiary from such insurance companies may be used to pay
for reconstruction or repair of destroyed or damaged buildings or
improvement(s); or, if not so applied may, at the sole option of the
Beneficiary, be applied in payment of any indebtedness, matured or unmatured,
secured by this deed of trust and security agreement. The Beneficiary will be
listed on any insurance policy and named as First Loss Payee on all insurance
covering real property, except Liability coverage, in which case the Beneficiary
is named a Loss Payee as its interest may appear. The Beneficiary will also be
listed as a First Loss Payee on all insurance covering personal property, as its
interest may appear.

 

9. USE OF THE PROPERTY: That the aquaculture portion of the premises
hereinbefore described, if any, shall be continuously used in a husbandlike
manner for aquaculture production which incorporates good aquaculture practices
that will produce the maximum yield consistent with conservation goals; that in
the event that any part of the premises is used for agriculture, it shall be
conducted in a husbandlike manner, that Waste will not be committed or
permitted; if timber land is involved as security, Grantor will follow good and
approved forestry practices to minimize or prevent fire danger, erosion or
depreciation, protect young trees, and maintain forest production; it is agreed,
however, that no timber now or hereafter affected hereby will be cut, removed,
damaged or turpentined (except such as is customarily used on the property for
fuel, fencing or repairs) without the prior written consent of the Beneficiary.
Grantor will promptly notify Beneficiary of any damage to timber from any
source. Grantor will, where practical, promptly notify Beneficiary of any
potential damage to timber. In the event this covenant, or any part, is
breached, Grantor agrees to pay all costs and expenses, including reasonable
attorney’s fees, incurred by Beneficiary in investigating such violation and in
protecting and preserving this security.

 

10. EVENTS OF DEFAULT-REMEDIES: This conveyance, however, is in trust to secure
the payment and performance of the obligations. But if Grantor fails to pay when
due any sums secured hereby or if default is made by Grantor (or any one of
them) in the payment or performance of any of the obligations under the Note,
Promissory Note to the United States, Deed of Trust and Security Agreement,
Title XI Agreement, or any other document or agreement associated with



--------------------------------------------------------------------------------

this transaction, or in case Grantor should become insolvent, commit an Act of
Bankruptcy, or apply to a bankruptcy court to be adjudicated a voluntary
bankrupt, or proceedings be instituted to put Grantor in involuntary bankruptcy,
or should any proceedings be taken against Grantor for the appointment of a
receiver, assignee or trustee, or should Grantor make an assignment for benefit
of one or more creditors, or should Beneficiary in good faith deem itself
insecure and its prospect of payment impaired, or if any loan proceeds are used
for a purpose that will: (1) contribute to excessive erosion of highly erodible
land or to the conversion of wetlands to produce an agricultural commodity, as
further explained in 7 CFR Part 1940, Subpart G, Exhibit M, or (2) result in
poor aquaculture practices, then in that event all of the obligations shall, at
the option of Beneficiary, be and become at once due and payable without notice
to Grantor, and Trustee herein named or his successor or successors shall, at
the request of Beneficiary, sell all or any part of the Property as set out in ¶
30 of this Deed of Trust and Security Agreement. In the event of any such
default, Beneficiary shall also have all the remedies of a secured party under
the Uniform Commercial Code of Virginia and any other applicable law, including,
but not limited to the right to seek a judgment for any deficiency in the amount
owed, following liquidation of collateral. All remedies of Beneficiary shall be
cumulative. A failure on the part of Beneficiary to exercise any remedy or
option contained in this Deed of Trust and Security Agreement in the event of
default shall not constitute a waiver of Beneficiary’s right to exercise said
remedy or option in the event of that or any subsequent default.

 

11. COMPLIANCE WITH ALL REGULATIONS: With respect to the Property, Grantor
covenants with Beneficiary, that Grantor has complied, is in compliance, and
will at all times comply in all respects with all applicable laws (whether
statutory, common law or otherwise), rules, regulations, orders, permits,
licenses, ordinances, judgments, or decrees of all governmental authorities
(whether federal, state, local or otherwise), including, without limitation, all
laws regarding public health or welfare, environmental protection, water and air
pollution, composition of product, underground storage tanks, toxic substances,
hazardous substances, hazardous materials, hazardous wastes, other wastes or
used oil, asbestos, occupational health and safety, nuisances, trespass, and
negligence.

 

12. HOLD HARMLESS AGREEMENT: Grantor agrees to indemnify and hold Beneficiary,
its directors, employees, agents, and its successors and assigns, harmless from
and against any and all claims, losses, damages, liabilities, fees, penalties,
charges, judgments, administrative orders, remedial action requirements,
enforcement actions of any kind, and all costs and expenses incurred in
connection therewith (including but not limited to, attorney’s fees and
expenses, including all attorney’s fees and expenses incurred by Beneficiary in
and for this indemnity), arising directly or indirectly, in whole or in part out
of any failure of Grantor to comply with the environmental representations,
warranties and covenants contained herein.

 

13. SURVIVAL OF GRANTOR’S LIABILITY: Grantor’s representations, warranties,
covenants and indemnities contained herein shall survive the occurrence of any
event whatsoever, including without limitation, the satisfaction of the
promissory note secured hereby, the reconveyance or foreclosure of the mortgage,
the acceptance by Beneficiary of a deed in lieu of foreclosure, or any transfer
or abandonment of the property, failure to comply strictly with the
representations, warranties, covenants and indemnities commenced herein shall
constitute a default under this deed of trust.

 

14. VALID SEVENTH LIEN: That this deed of trust and security agreement is a
valid seventh lien against all the land, interests and improvements offered
and/or appraised as security for this loan and that the property and interests
described herein is now free and clear of any and all other liens and
encumbrances except as otherwise set forth herein. If the validity of this deed
of trust, or if Grantor’s title to any of said land, interests or improvements
is questioned in any manner, or if any part of such land, interests or
improvements is not properly described herein, Beneficiary may, in its
discretion, investigate and take such action as it considers necessary or
desirable for the protection of its interests and for this purpose may employ
legal counsel or expert assistance and the Grantor will promptly pay all
expenses so incurred by Beneficiary.

 

The lien of this deed of trust is subordinate and of inferior dignity to the
lien of that certain prior deed of trust dated July 18, 1989, from Zapata Haynie
Corporation to Michael T. Bradshaw, et al, Trustees, securing the United States
of America in the original amount of $4,675,000.00, recorded in Deed Book 298,
at Page 80, in the Clerk’s Office of the Circuit Court of Northumberland County,
Virginia, as amended by that certain Amendment dated March 31, 1993, recorded in
Deed Book 348, at Page 130, in the Clerk’s Office aforesaid.



--------------------------------------------------------------------------------

The lien of this deed of trust further is subordinate and of inferior dignity to
the lien of that certain prior deed of trust dated October 30, 1996, from Zapata
Protein (USA), Inc., to James C. Breeden, et al, Trustees, securing the United
States of America in the original amount of $1,848,562.00, recorded in Deed Book
407, at Page 706, in the Clerk’s Office of the Circuit Court of Northumberland
County, Virginia.

 

The lien of this deed of trust further is subordinate and of inferior dignity to
the lien of that certain prior deed of trust dated May 12, 1998, from Omega
Protein, Inc., to Matson C. Terry, II, et al, Trustees, securing the United
States of America in the original amount of $2,593,761.00, recorded in Deed Book
431, at Page 200, in the Clerk’s Office of the Circuit Court of Northumberland
County, Virginia.

 

The lien of this deed of trust further is subordinate and of inferior dignity to
the lien of that certain prior deed of trust dated December 21, 1999, from Omega
Protein, Inc., to Matson C. Terry, II, et al, Trustees, securing the United
States of America in the original amount of $2,030,661.00, recorded in Deed Book
460, at Page 721, in the Clerk’s Office of the Circuit Court of Northumberland
County, Virginia.

 

The lien of this deed of trust further is subordinate and of inferior dignity to
the lien of that certain prior deed of trust dated October 19, 2001, from Omega
Protein, Inc., to Matson C. Terry, II, et al, Trustees, securing the United
States of America in the original amount of $1,900,000.00, recorded in Deed Book
495, at Page 338, in the Clerk’s Office of the Circuit Court of Northumberland
County, Virginia.

 

The lien of this deed of trust further is subordinate and of inferior dignity to
the lien of that certain prior deed of trust dated December 29, 2003, from Omega
Protein, Inc., to Matson C. Terry, II, et al, Trustees, securing the United
States of America in the original amount of $5,300,000.00, recorded in Deed Book
564, at Page 674, in the Clerk’s Office of the Circuit Court of Northumberland
County, Virginia.

 

15. GRANTOR TO PAY EXPENSES: That if Grantor defaults in any of the provisions
of this Deed of Trust and Security Agreement, particularly, but not limited to,
¶¶ 7, 8, 9 or 14, then Beneficiary may pay such taxes, liens, judgments or
assessments, obtain and pay for such insurance, advance such attorney’s fees,
expenses and costs, or take any other action or incur any other expenditures
that Beneficiary determines are necessary to protect Beneficiary’s interests and
Grantor agrees to immediately pay Beneficiary all amounts so advanced and that
all amounts so advanced shall be secured hereby.

 

16. USE OF PROCEEDS: That all representations and statements made in the
application for this loan are true and correct, that the proceeds of this loan
will be used solely for the purposes specified in said application and that
Grantor will comply with all requirements and conditions imposed by Beneficiary
in making this loan.

 

17. NON-ALIENATION CLAUSE: To not sell, assign or convey any part or all of the
mortgaged premises (regardless of whether the buyer or assignee “assumes” the
note or takes the mortgage premises “subject to” such note, or whether by
contract for deed or sale) without first obtaining the Beneficiary’s prior
written consent as long as the above note, or any part, or any other sum owed to
the Beneficiary, remain unpaid. If Grantor is a corporation, not to change the
substantial ownership and/or control of said corporation without first obtaining
the Beneficiary’s prior written consent as long as the above note, or any part,
or any other sums owed to the Beneficiary, remain unpaid.

 

18. PROMPT PAYMENT PROVISION: That all payments of principal and interest (or
any part thereof) not made when due shall bear interest from due date to the
date of payment thereof by maker or assumptor at the default rate which is equal
to eighteen percent (18%) per annum. All advances made by the holder hereof
shall be secured by and under this Deed of Trust and Security Agreement and
shall be payable with interest from the date each advance is made until paid by
maker or assumptor at the default rate.

 

19. RELEASE PROVISION: That Beneficiary may at any time, without notice, release
any of the property described herein, grant extensions or deferments of time of
payment of the indebtedness secured hereby, or any part thereof, grant
subordinations of lien(s) or release from liability any parties who are or may
become liable for the payment of said indebtedness, without affecting the
priority of this lien or the personal liability of the Grantor or any other
party liable or who may



--------------------------------------------------------------------------------

become liable for the indebtedness secured by this instrument. If all or any
part of the property hereinabove described becomes vested in any party other
than Grantor, Beneficiary may, without notice to Grantor, deal with such
successor in interest with reference to this instrument and the debt(s) and
obligation(s) hereby secured in the same manner as with the Grantor, without in
any way releasing, vitiating or discharging the Grantor’s liability hereunder or
for the debt(s) and obligation(s) hereby secured and extension(s) of time for
payment or other loan treatment(s) described herein given or permitted by
Beneficiary shall not operate to release, vitiate, or discharge the liability of
the Grantor herein, either in whole or in part.

 

20. BENEFICIARY NON-WAIVER: That the failure of Beneficiary to exercise any
option or make any decision or election under any term or covenant herein
expressed shall not be deemed a waiver of the right to exercise such option or
to make such decision or election at any time.

 

21. SUCCESSORS & ASSIGNS BOUND: That each covenant and agreement herein
contained shall inure to the benefit of and bind the successors and assigns of
Beneficiary and Grantor.

 

22. SUBSTITUTE TRUSTEE: Beneficiary may, without notice to any party to this
Deed of Trust and Security Agreement, or to the successors or assigns, and
without regard to the willingness or inability of Trustee to act, or to execute
this trust, appoint another person or succession of persons to act as Trustee
herein, and such appointee or substitute shall have all the title, authority and
powers in the execution of this trust as are vested in Trustee. If Beneficiary
be a corporation such appointment may be made by any one of its officers or
agents. No single exercise of this power of appointment, the power of sale, or
any other power or right given in this Deed of Trust and Security Agreement
shall exhaust the right to exercise such power but all rights and powers herein
given may be exercised as often as may be necessary for the collection of all
amounts secured by this Deed of Trust and Security Agreement until said amounts
are fully paid and discharged. At any sale hereunder, Trustee may from time to
time, adjourn said sale to a later date without re-advertising the sale by
giving notice of the time and place of such continued sale at the time Trustee
shall make such adjournment. And at any sale made to enforce the trust herein
given, Beneficiary or any person in interest may become a purchaser and upon
payment of the purchase price, Trustee shall provide a deed of conveyance by
Special Warranty, which conveyance shall vest full and perfect title in such
purchaser upon payment of the purchase price.

 

23. LIFE INSURANCE: That in the event Grantor purchases life insurance (group,
credit or other) in connection with this loan but subsequently fails to pay the
premium to keep same in force, the Beneficiary, at its option, may pay such
premium on Grantor’s behalf, charge such payment to the loan, and such advance
of premiums shall be secured by this mortgage and bear interest the same as
other advances provided for in this Deed of Trust and Security Agreement. Any
policy evidencing such insurance to be deposited with and any loss thereunder to
be payable to Beneficiary as its interest may appear.

 

24. FINANCIAL STATEMENT: To furnish to the Beneficiary annually a financial
statement and income statement attested to by Grantor or verified by a public
accountant.

 

25. DEATH OF SIGNATORY: All parties to this deed of trust or to the note hereby
secured covenant and agree that upon the death of any signatory, maker, or
comaker of such note the owner and holder of said note may, at holder’s option,
mature or accelerate the entire balance owing on said note whereupon all amounts
owing by virtue thereof shall be immediately due and payable.

 

26. INSPECTION: The Grantor hereby grants and will cause any tenants to grant to
Beneficiary, its agents, attorneys, employees, consultants, contractors,
successors and assigns, an irrevocable license and authorization upon reasonable
notice to enter upon and inspect the Property and facilities thereon and perform
such tests, including without limitation, subsurface testing soils and
groundwater testing and other tests which may physically invade the Property
thereon, as the Beneficiary, in its sole discretion, determines is necessary to
protect its security interest, provided however, that under no circumstances
shall the Beneficiary be obligated to perform such inspections or tests. Any
such inspections or tests shall be at the sole cost of the Grantor.

 

27. NONTRANSFERABILITY: Except as provided by regulations of the Beneficiary
neither the property or any portion thereof or interest therein shall be leased,
assigned, sold, transferred, or encumbered, voluntarily or otherwise, without
the prior written consent of the Beneficiary. The Beneficiary shall



--------------------------------------------------------------------------------

have the sole and exclusive rights as Beneficiary hereunder, including but not
limited to the power to grant consents, partial releases, subordinations and
satisfaction, and no insured holder shall have any right, title and interest in
or to the lien or any benefits hereof.

 

28. ACCELERATION OPTION: If all or any part of the Property or an interest
therein is sold, transferred, encumbered or otherwise disposed of by Grantor
without Beneficiary’s prior written consent, Beneficiary may, at Beneficiary’s
option, declare all of the obligations to be immediately due and payable.
Beneficiary shall have waived such option to accelerate if, prior to the sale or
transfer, Beneficiary and the person to whom the Property is to be sold or
transferred reach agreement in writing that the credit of such person is
satisfactory to Beneficiary and that the interest payable on the sums secured by
the Deed of Trust and Security Agreement shall be at such rate as Beneficiary
shall request and the party assuming the obligations meets the criteria set out
in Title XI for all borrowers. Regardless of any assumption or transfer of the
Property and/or the obligations arising under the Deed of Trust and Security
Agreement, Grantor will not be released from any obligation to Beneficiary until
the entire debt and all sums associated therewith are paid in full. If
Beneficiary exercises such option to accelerate, Beneficiary shall mail Grantor
notice of acceleration. Such notice shall provide a period of not less than 30
days from the date of notice is mailed within which Grantor may pay the sums
ordered due. If Grantor fails to pay such sums prior to the expiration of such
period, Beneficiary may, without further notice or demand on Grantor, invoke any
remedies permitted by this Deed of Trust and Security Agreement, or any other
security document associated with this transaction.

 

29. PAYMENT OF ADVANCES: Now, if Grantor shall pay said indebtedness and any
future advances, additional advances, readvances or any other indebtedness in
addition to the original indebtedness set forth herein, and secured hereby, and
keep and perform all of the covenants and agreements of this deed of trust, it
shall become null and void.

 

30. FORECLOSURE AND SALE OF THE PROPERTY: This deed of trust shall be construed
to impose and confer upon the parties hereto, and the Beneficiaries hereunder,
all duties, rights and obligations as set forth in Section 55-59, and 55-59.1
through 55-59.4 and 55-60 of the Code of Virginia as now in force and (to the
extent that any amendment thereof shall not limit the rights of the Trustees or
Beneficiaries hereunder or the obligations of the Grantor) as hereafter amended;
and further to incorporate herein the following provisions by the short form
references below, of Sections 55-59 and 55-59.1 through 55-59.4 and 55-60 of the
Code of Virginia:

 

ADVERTISEMENT REQUIRED: Four times in a newspaper

published or having general circulation in Northumberland County

BIDDER’S DEPOSIT: of Ten Percent (10%) may be required.

EXEMPTIONS WAIVED.

SUBJECT TO CALL UPON DEFAULT.

RENEWAL OR EXTENSIONS PERMITTED.

 

Grantor acknowledges that Beneficiary will have the right to seek a deficiency
judgment in the event of default, sale of the property and Beneficiary not being
made whole from the proceeds of such sale.

 

31. MULTIPLE COUNTIES: In case the real estate herein described is situated in
more than one county or in more than one judicial district of a county or
counties, a foreclosure sale of all of said real estate may be made in any one
of the counties or judicial districts in which any part thereof is situated,
after giving notice of the time, place and terms of sale in the manner above
described in each county and judicial district in which any part of said land
lies.

 

32. SURRENDER OF POSSESSION: It is further stipulated and agreed that in case of
any sale hereunder Grantor shall immediately surrender possession to the
purchaser. If Grantor fails to do so, Grantor shall become a tenant at
sufferance of the purchaser, subject to an action for unlawful entry and
detainer.

 

33. BENEFICIARY’S RIGHT TO BID: It is expressly agreed between the parties
hereto, that in the event of foreclosure and sale, that the Beneficiary
hereunder, or its successors and assigns, may bid at any such sale or sales and
may purchase the property secured hereunder if the high bidder therefor, as if
Beneficiary were a stranger to this conveyance.



--------------------------------------------------------------------------------

34. MAILING ADDRESS: For purposes of giving any notice that may be required by
the terms of this deed of trust, Grantor hereby stipulates and agrees that his
mailing address is P.O. Box 2866, Hammond, La 70404 and Beneficiary may rely
upon this stipulation until such time as Beneficiary has been advised in writing
by Grantor of a change of address.

 

35. SEVERABILITY: The unenforeceability or invalidity of any provision(s) of
this Deed of Trust and Security Agreement shall not render any other
provision(s) herein unenforceable or invalid. This Deed of Trust and Security
Agreement may be amended only by an instrument in writing, signed by Grantor and
Beneficiary, and may not be amended orally or by any course of conduct or
otherwise than by written instrument.

 

All riders, appendages, exhibits, erasures, corrections and interlineations, if
any, have been made and approved before signing hereof.

 

IN WITNESS WHEREOF, the Grantor has caused its name to be signed hereto and its
corporate seal affixed and attested pursuant to corporate resolutions, which
resolutions have not been rescinded, revoked or modified.

 

Omega Protein, Inc.

By:

  /s/    ROBERT W. STOCKTON        

Its

  Vice President

 

ATTEST:

/s/    JOHN D. HELD         Secretary

 

STATE OF TEXAS

 

CITY/COUNTY OF HARRIS

 

Personally appeared before me, the undersigned authority in and for said County
and State the within named Robert W. Stockton,    , the Vice President, and John
D. Held , the Secretary, Vice President and Chief Financial Officer of Omega
Protein, Inc., who acknowledged that they signed and delivered the above and
foregoing instrument on the day and year and for the purposes therein mentioned
as their own voluntary acts and deeds.

 

WITNESS my hand and official seal this 17th day of October, 2005.

 

  Notary Public

 

My commission expires:                                     

 

NOTARY AFFIX SEAL HERE!